DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.  Claims 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/27/22, and during the interview 11/7/22.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 2, 9, 11, 13-14, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being Wilson et al. (US20160282504 herein after “Wilson”).

Claim 1: A method for configuring a logging module for logging sensors deployment based on a sensing data acquisition objective, comprising: selecting a tool body (elongated tool body 209); selecting at least one type of sensor (microstrip antennae 407, Figs. 4A, 4B); selecting at least one type of roller (wheel 236, Figs. 2, 3, 4A, 4B); incorporating the at least one selected type of sensor onto the at least one selected type of roller to provide at least one sensor roller (Figs. 4A, 4B show the antennae 407 on the wheels 236 to create a measurement instrument carried by the wheel 236); and mounting the at least one sensor roller into a compressible mounting assembly provided in the tool body to provide the logging module (the retractable suspension arms 263 are used to radially urge the wheels 236 outward toward the casing surface 172, Figs. 2, 3, 5 [0030-0038]).

Claim 2: The method of claim 1, wherein the at least one sensor roller (wheels 236 including antennae 407) is deployed on the tool body and extends outwardly from an outer surface of the tool body (the wheels 236 are urged outwardly, away from the tool body 209, by the suspension arms 263).

Claim 9: A logging module, comprising: a body (tool body 209) having an outer surface (see Figs. 2, 3); a plurality of rollers (wheels 236) deployed on the body, each roller extending outwardly from the outer surface of the body (each wheel 236 extends outwardly from the tool body 209 by the suspension arms 263 [0030-0038]); a plurality of sensors (micro-strip antennae 407[0035] The micro strip antennae 407 can be designed for inductive, galvanic, and/or capacitive sensing of structural properties of the casing 112. In other embodiments, the measurement instrumentation may comprise micro-electromechanical (MEMS) sensors.) disposed on the plurality of rollers (see Figs. 4A, 4B); and a telemetry device (telemetry processor 702) in communication with the plurality of sensors (see Fig. 7, wherein the telemetry processor 702 is in communication with probe wheel(s) 236).


Claim 11: The logging module of claim 9, further comprising a compressible mounting assembly connecting the plurality of rollers to the body (the retractable suspension arms 263 are used to radially urge the wheels 236 outward toward the casing surface 172, Figs. 2, 3, 5 [0030-0038]).

Claim 13:  The logging module of claim 11, wherein the compressible mounting assembly comprises an electric motor or a hydraulic motor ([0033] In other embodiments, the urging mechanism may include one or more servomotors operatively coupled to the suspension arms 263 to cause radially outward urging of the respective wheels 236.).

Claim 14:  The logging module of claim 9, wherein the plurality of rollers rotates continuously by its center axle (the wheels 236 rotate by their rotational axis 245, Figs. 4A, 4B). 

Claim 16. The logging module of claim 9, wherein the plurality of rollers are fixed on the outer surface of the body (the wheels 236 are fixed on the outside of the tool body 209). 

Claim 18: The logging module of claim 9, wherein the plurality of rollers are removable from the body (the wheels 236 are connected to the body via the spindle 311 defining the rotational axis, therefore, the wheels 236 are removable form the tool body 209).

Claim 19. The logging module of claim 9, wherein the plurality of sensors communicate with the telemetry device wirelessly (telemetry processor 702; see Fig. 7, wherein the telemetry processor 702 is in communication with probe wheel(s) 236. [0050] In some embodiments, each communication link 710 can be provided by a wireless communication system, for example comprising a wireless transmitter on each of the probe wheels 236, communicatively coupled to a wireless receiver in the tool body 209.).

Claim 20. The logging module of claim 9, wherein the plurality of rollers are equally spaced around an outer diameter of the body (see Fig. 3, wherein the wheels 236 are equally spaced around the outer diameter of the tool body 209.  Fig. 9, [072] each roller assembly set 218 has six wheels 236 spaced at a regular interval of 60°).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson. 
Claim 3: Wilson teaches the method of claim 1, previous.  Wilson fails to teach wherein selecting the tool body comprises determining an inner diameter of a well to be logged.
	However, the device of Wilson is intended to radially extend and press against the casing surface 172, see Fig. 2, 3.  A general idea of the diameter of the casing surface 172, as well as the dimensions of the tool body 209, the arms 263, and how far the arms can extend outwardly away from the tool body 209 will all need to be known in order to ensure that the wheels can extend far enough to reach the casing surface 127.  Wilson only states that [0025] the tool body 209 is generally cylindrical and is sized and shaped for insertion in a movement lengthwise along the wellbore 121.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose appropriately sized elements including the tool body, rollers, and biasing means in order to ensure that the device will both insert into the wellbore 121 and move lengthwise along the wellbore 121. 


Claim 12:  Wilson discloses the logging module of claim 11. Wilson teaches wherein the compressible mounting assembly comprises springs ([0032] Each roller assembly 156 may comprise an urging mechanism for urging radial outward displacement of the corresponding wheel 236, to press the wheel 236 into contact with the casing surface 172 such as to cause deformation of the wheel 236 (as illustrated schematically in FIG. 5). In such an urging mechanism may comprise one or more helical compression springs mounted in cooperation with the expansion arms 263, to urge radially outward displacement of the associated wheel 236.)
	Wilson fails to teach wherein the springs are positioned within the body and connected to each of the plurality of rollers.
	However, the springs must cooperate with the suspension arms 263 (Figs. 2, 3, 9) which extend from the tool body 209 to the wheels 236.  The springs urge the expansion arms 263, and therefore the wheels 236, outwardly.  Urging the rollers into contact with the casing 112 is achieved by the springs.  The intermediary arms 263 are an attachment between the wheels 236 and the tool body 209.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the any suitable connection means between a roller and a spring in order to allow the spring to urge the roller(s) outwardly away from the tool body/spring while allowing the roller to function as intended. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Raffuzzi et al. (US20180245449 herein after “Raffuzzi”).
Claim 10: Wilson teaches the logging module of claim 9.  Wilson fails to teach a plurality of pairs of wear fins mounted around the plurality of rollers on the outer surface of the body, wherein the wear fins protrude from the outer surface of the body.
	However, Raffuzzi teaches protective shields 28 on the supporting frame 21, Fig. 3A, 3B. [0059-0060] Preferably, the supporting frame 21 is equipped with one or more protective shields 28 (FIGS. 3A and 3B) that are configured to project from a corresponding outer side surface of the supporting frame 21 by an amount such that, in a certain operative condition of the supporting frame 21, in other words when the profile measuring apparatus 30 is at the minimum inclination, the profile measuring apparatuses 30 remain within the space occupied by each protective shield 28. [0060] In other words, in such an operative condition of the supporting frame 21, each protective shield 28 projects from the corresponding outer side surface of the supporting frame 21 by a greater amount with respect to the projection of each profile measuring apparatus 30. In this way, when the measuring device 23 is inside the excavation and the supporting frame 21 rests on a wall of the excavation, the force deriving from such contact would bear down entirely on the protective shield 28 and not on the profile measuring apparatus 30.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use protective shields 28 as taught by Raffuzzi, with the device of Wilson, in order to allow the rollers/measuring apparatus to extend to the measuring surface/wall and also retract to a safe position protected by the shields when moving downhole. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Hall (US 2008/0164018 herein after “Hall”)
Claim 15:  Wilson teaches the module of claim 11, previous.  Wilson fails to teach wherein the plurality of rollers are fixed inside the body.
	  The position of a roller for moving a tool body through a wellbore casing/conduit/etc. requires that the roller make contact with the walls of the casing.  Both Wilson and Hall move a tool body through a casing via contact between the casing wall and a roller.   Fixing a roller in the body of a tool or on the outer surface of a tool are known variations.  Hall teaches rollers 20, 120 secured within the body 12, 112 of a downhole sub 10, 110, Fig. 1a, 1b, 2a, 2b.  Therefore, the substituted components and their functions (rollers and their fixed position relative to the tool body) are known in the art for the predictable result of moving a tool body through a wellbore using rollers. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use rollers fixed within the tool body, as taught by Hall, with the device of Wilson, in order to move the tool body through a casing using rollers in contact with the casing wall. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Tran et al. (US20040065446 herein after “Tran”). 
	Wilson teaches the device of claim 9, previous.  Wilson fails to teach wherein each of the plurality of rollers has a shape selected from conical, hemispherical, and polyhedral.	
	However, Tran teaches that downhole rollers generally have a barrel-shaped cross section, but may have shapes that are cylindrical, conical, truncated conical, semi-spherical, multifaceted, elliptical or any other cross sectional shape suited to the expansion operation to be conducted within the tubular 400 [0040]. 
	The rollers of both Wilson and Tran expand away from a downhole tool body toward a wellbore casing.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable roller shape, including conical, in order to bring the roller into desired contact with the wall with a chosen shape for the roller(s).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art includes Wilson. 
Wilson teaches downhole devices including sensors to measure parameters within the downhole casing.  Wilson attaches the sensors (antennae 407) to the rollers for electromagnetic measurement within the casing to measure against the casing surface 172. There is no suggestion of a different type of roller including any sensor other than the microstrip antennae 407 and the wheel 236 shape. There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art before the effective filing date of the invention to use the logging module of Wilson in a first logging operation; remove the at least one sensor roller from the tool body; and mount at least one new sensor roller onto the tool body for a second logging operation, the at least one new sensor roller comprising at least one roller design parameter that is different from the removed sensor roller.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20120175168 teaches a downhole expandable roller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/15/22


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855